74 N.Y.2d 702 (1989)
In the Matter of Ronald G. Hertz, Appellant,
v.
Samuel J. Rozzi, as Police Commissioner of Nassau County, et al., Respondents.
Court of Appeals of the State of New York.
Decided June 13, 1989.
Raymond E. Kerno for appellant.
Edward T. O'Brien, County Attorney (Patricia M. Carroll of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (148 AD2d 535).